Exhibit 10.4


















KELLY SERVICES, INC.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
(EFFECTIVE MAY 10, 2017)





--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
PAGE


ARTICLE 1 ESTABLISHMENT OF THE PLAN
1


ARTICLE 2 DEFINITIONS
1


2.1
Account
1


2.2
Beneficiary or Beneficiaries
1


2.3
Beneficiary Designation Form
1


2.4
Board
1


2.5
Change in Control
1


2.6
Code
1


2.7
Commencement Date
1


2.8
Committee
1


2.9
Common Stock
1


2.10
Company
1


2.11
Deferred Compensation
2


2.12
Director
2


2.13
Director Fees
2


2.14
Election Agreement
2


2.15
MRP
2


2.16
Participant
2


2.17
Plan
2


2.18
Plan Administrator
2


2.19
Plan Year
2


2.20
Separation from Service
2


2.21
Subsequent Payment Election
2


2.22
Valuation Date
2


2.23
Year of Service
2


ARTICLE 3 PARTICIPATION AND YEARS OF SERVICE
3


3.1
Eligibility.
3


3.2
Participation.
3


ARTICLE 4 BENEFITS
3


4.1
Deferred Compensation.
3


4.2
Election Procedures.
3


ARTICLE 5 ACCOUNTS
4


5.1
Participant Accounts
4


5.2
Investment Return
5


5.3
Valuation Accounts
5


ARTICLE 6 DISTRIBUTIONS
5


6.1
When Distribution Begins
5


6.2
Manner of Payment
5


6.3
Valid Election Agreement Changes
6


6.4
Minimum Distribution
6


6.5
Distribution Process
6


6.6
Death Benefits
7


6.7
Acceleration of Payment
7


6.8
Delay of Payments
8


6.9
Actual Payment Date
8


ARTICLE 7 ADMINISTRATION
9


7.1
Plan Administrator
9


7.2
Appointment of Administrative Plan Administrator.
9





- i-





--------------------------------------------------------------------------------




7.3
Powers of Plan Administrator
9


7.4
Limitation of Liability
9


7.5
Claims Procedures
9


7.6
Withholding of Taxes
10


7.7
Distributions Upon Termination of Plan
10


7.8
Compliance with Section 409A of the Code
10


ARTICLE 8 MISCELLANEOUS
11


8.1
Unfunded Plan
11


8.2
Spendthrift Provision
11


8.3
Employment Rights
11


8.4
Amendment or Termination
11


8.5
No Fiduciary Relationship Created
11


8.6
Obligations to Employer
12


8.7
Receipt of Release
12


8.8
No Warranty or Representation
12


8.9
Construction
12


8.10
Governing Law
12


8.11
Counterparts
12


8.12
Expenses
12







- ii-





--------------------------------------------------------------------------------





KELLY SERVICES, INC.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN


ARTICLE I


ESTABLISHMENT AND RESTATEMENT OF THE PLAN


Kelly Services, Inc. established, effective as of May 10, 2017, the Kelly
Services, Inc. Non-Employee Directors Deferred Compensation Plan on the terms
and conditions hereinafter set forth. Such Plan provides non-employee directors
with the opportunity to defer portions of all fees payable to non-employee
directors in accordance with the provisions of the Plan. Pursuant to a
resolution approved by the Board on August 7, 2017, that allowed for the Plan to
be amended and restated to allow for separate deferral percentages to be applied
against the amount of cash and Common Stock that can be deferred, respectively.
The Plan is intended to be a non-qualified deferred compensation arrangement in
compliance with Section 409A of the Code, as stated in Section 7.8.


ARTICLE 2


DEFINITIONS
The following terms shall have the following meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific Articles or Sections shall refer to Articles or Sections of the Plan
unless otherwise stated.


2.1    Account means the record established for each Participant in accordance
with Section 5.1, which may include sub-accounts, at the discretion of the Plan
Administrator.


2.2.    Beneficiary or Beneficiaries means the person or persons, including one
or more trusts, designated by a Director in accordance with this Plan to receive
payments of the remaining balance of the Director's Account in the event of the
death of the Director prior to the Director's receipt of the entire amount
credited to his Account.


2.3    Beneficiary Designation Form means the form established from time to time
by the Committee that a Director completes, signs and returns to the Company.


2.4    Board means the Board of Directors of the Company.


2.5    Change in Control means the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of Kelly Services, Inc. within the meaning of Section
409A of the Code.


2.6    Code means the Internal Revenue Code of 1986, as amended.


2.7    Commencement Date means the date a Participant's Account becomes payable
in accordance with Section 6.1.


2.8    Committee means the Company's Compensation Committee of the Board, or its
designee.


2.9    Common Stock means a share of Class A common stock, par value 1.00 per
share of the Company.


2.10    Company means Kelly Services, Inc. and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of Kelly Services, Inc. with any other corporation, limited
liability company, joint venture, partnership or other entity or entities.


-1-





--------------------------------------------------------------------------------




2.11    Deferred Compensation means a portion of the Participant's Director Fees
allocated to the Participant's Account in accordance with Section 4.1 of the
Plan.


2.12    Director means any individual who is a member of the Board and who is
not an employee of the Company or its subsidiaries or affiliates, but shall not
include a non-resident alien, unless the Plan Administrator states otherwise.


2.13    Director Fees means the annual cash retainer for Board and committee
service, special assignment fee, meeting fees, committee chair or lead director
fees, and other cash and Common Stock payable to a Participant for service to
the Company as a Director, including the portion of the annual retainer payable
in the form of Common Stock pursuant to the Non-Employee Directors Stock Plan or
the Equity Incentive Plan.


2.14    Election Agreement means the agreement entered into by a Participant in
the manner determined by the Company (including, but not limited to, written
agreement, or other electronic medium using a third-party administrator, or any
combination thereof) pursuant to which the Director becomes a Participant in the
Plan and selects Deferred Compensation and the period over which such amounts
and investment return thereon will be distributed, or pursuant to which a
Participant ceases the effectiveness of an Election Agreement with respect to
Director Fees payable for services rendered in a subsequent Plan Year. The
Commencement Date as defined in Section 6.1 and the form of payment pursuant to
Section 6.2 selected on a Participant's first Election Agreement shall apply to
all Deferred Compensation, unless a change is made pursuant to Section 6.3,
which will also be effective for all Deferred Compensation.


2.15    MRP means the Kelly Services, Inc. Management Retirement Plan.


2.16    Participant means any Director who (i) at any time elected to defer the
receipt of Director Fees in accordance with the Plan and (ii) in conjunction
with his or her Beneficiary, has not received a complete payment of the vested
amount credited to his or her Account.


2.17    Plan means the Kelly Services, Inc. Non-Employee Directors Deferred
Compensation Plan.


2.18    Plan Administrator means the Compensation Committee, to the extent that
the Committee is comprised of at least two members of the Board who satisfy the
"non-employee director" definition set forth in Rule l 6b-3, or its delegate or
delegates appointed to administer the Plan.


2.19    Plan Year means the period beginning on January I and ending on December
31 of each year.


2.20    Separation from Service means the Participant's termination as a
director of the Company that constitutes a "separation from service" within the
meaning of Section 409A of the Code.


2.21    Subsequent Payment Election has the meaning given to such term in
Section 6.3 hereof.


2.22    Valuation Date means the last business day of each calendar month or
such other dates as determined by the Plan Administrator .


2.23    Year of Service means the approximately 12-month period beginning on the
date of an annual shareholders' meeting of the Company and ending on the day
before the Company's annual shareholders' meeting of the next following year,
during which an individual serves as a Director.






-2-





--------------------------------------------------------------------------------




ARTICLE 3


PARTICIPATION AND YEARS OF SERVICE


3.1    Eligibility. All Directors shall be eligible to participate in the Plan,
commencing as provided in this Section 3.I. For the Year of Service commencing
in 2017, Directors holding such position as of the 2017 annual shareholders'
meeting are eligible to participate in the Plan and only with respect to
Director Fees payable for services for the Year of Service commencing on such
date. For the Year of Service commencing in 2018 and for each Year of Service
thereafter, Directors holding such position as of December I preceding each Year
of Service are eligible to participate in the Plan with respect to Director Fees
for services for the Year of Service commencing in the immediately succeeding
Plan Year. Directors who are elected to serve on or after the commencement of a
Year of Service can be eligible to participate in the Plan for Director Fees
payable for services rendered after the Election Agreement is irrevocably filed,
as provided in Section 4.2(a).


3.2    Participation. A Director shall become a Participant as of the date he or
she satisfies the eligibility requirements of Section 3.1 and with respect to
Deferred Compensation, completes all administrative forms required by the Plan
Administrator in the manner determined by the Company (including, but not
limited to, written forms provided by the Plan Administrator, or other
electronic medium using a third-party administrator, or any combination
thereof). An individual's entitlement to defer Director Fees shall cease with
respect to the Year of Service following the calendar year in which he or she
ceases to be a Director, although such individual shall continue to be subject
to all of the terms and conditions of the Plan for as long as he or she remains
a Participant.




ARTICLE 4


BENEFITS


4.1    Deferred Compensation. A Participant may elect to have his or her
Director Fees deferred in any whole percentage of up to I 00%, of the
Participant's Director Fees for services rendered during each Year of Service
(or such other percentage as specified by the Plan Administrator) and to have
that amount credited to his or her Account as Deferred Compensation. An Election
Agreement can allow for the designation of a different percentage to defer the
cash and Common Stock components of Directors Fees payable with respect to each
Year of Service. Amounts deferred under the Plan are subject to applicable tax
withholding. A Participant shall at all times have a fully vested interest in
his or her Deferred Compensation and the earnings allocable thereto. Deferred
Compensation shall be credited to a Participant's Account as of the dates
specified by the Plan Administrator.


4.2    Election Procedures.


(a)    Except as provided in Section 4.2(t), a Director who has not previously
participated in the Plan must complete and submit an irrevocable Election
Agreement to the Plan Administrator in the manner determined by the Company
(including, but not limited to, written agreement, or other electronic medium
using a third-party administrator, or any combination thereof) no later than
thirty (30) days following the date on which such Director first becomes
eligible to participate in the Plan under Section 3 in order to become a
Participant in the Plan Year in which the Director first becomes eligible. Such
Election Agreement shall set forth the amount of Director Fees, if any, the
Participant wishes to defer into the Plan under Section 4.1 and the time and
manner of payment. An Election Agreement made under this Section 4.2(a) will
remain in effect until a new Election Agreement made by the Participant under
Section 4.2(c) has become irrevocable or until the deferral election made
pursuant to the Election Agreement hereunder is otherwise cancelled in
accordance with Section 4.2(e). All Election Agreements made by a newly eligible
Director after such thirty (30)-day period and all Election Agreements made by
an Director who is treated as previously having participated in the Plan must be
made in accordance with Section 4.2(c). An Election Agreement can provide for
the designation of a different percentage to defer the cash and Common Stock
components of Directors Fees payable with respect to each Year of Service, which
would include the portion of the annual retainer payable in the form of Common
Stock pursuant to the Non-Employee Directors Stock Plan or Equity Incentive
Plan. Once the Election Agreement becomes irrevocable under this Section 4.2(a),
a Participant may


-3-





--------------------------------------------------------------------------------




modify the time and manner of payment of his or her Account subject to such
Election Agreement only in accordance with Section 6.3.


For this purpose, a Director is treated as not having previously participated in
the Plan if as of the date he or she is eligible to participate, he or she is
not eligible to participate in an "aggregated plan," as defined pursuant to
Section 409A of the Code, of the Company or any affiliate and has not previously
been eligible to participate in the Plan or an "aggregated plan."


(b)    A newly eligible Participant's Election Agreement with respect to the
deferral of Director Fees that is made with the Plan Administrator in accordance
with Section 4.2(a) shall be effective only as to Director Fees payable with
respect to services rendered by the Participant after the date the Election
Agreement becomes irrevocable. An Election Agreement made under this Section
4.2(b) will remain in effect until a new Election Agreement made by the
Participant under Section 4.2(c) has become irrevocable or until the deferral
election made pursuant to the Election Agreement hereunder is otherwise
cancelled in accordance with Section 4.2(e).


(c)    A Participant who is not eligible to make an Election Agreement under
Section 4.2(a) may make an Election Agreement with respect to the deferral of
Director Fees at any time in accordance with this Section 4.2(c) by completing
and submitting an Election Agreement to the Plan Administrator in the manner
determined by the Company (including, but not limited to, written agreement, or
other electronic medium using a third-party administrator, or any combination
thereof). The Election Agreement with respect to the deferral of Director Fees
shall become irrevocable on December 31 of the Plan Year in which it is
submitted to the Plan Administrator and shall only apply to Director Fees earned
for the Year of Service commencing in the immediately following Plan Year. An
Election Agreement made under this Section 4.2(c) by a Participant will remain
in effect until a new Election Agreement made by the Participant under this
Section 4.2(c) has become irrevocable or until the deferral election made
pursuant to the Election Agreement hereunder is otherwise cancelled in
accordance with Section 4.2(e). Once the Election Agreement becomes irrevocable
under this Section 4.2(c), a Participant may modify the time and manner of
payment of the Account subject to such Election Agreement only in accordance
with Section 6.3.


(d)    In the event a Participant fails to properly designate the time and
manner of payment of his or her Account under Section 4.2(a) or Section 4.2(c)
on the first Election Agreement, the Participant shall be deemed to have elected
to receive his or her Account upon his or her Separation from Service (subject
to Section 6.5) in a lump sum.


(e)    Once an Election Agreement becomes irrevocable with respect to the
deferral of Director Fees, the Election Agreement may not be cancelled for the
applicable Year of Service. An Election Agreement remains in effect until a
subsequent Election Form is filed pursuant to which a Participant ceases the
effectiveness of an Election Agreement with respect to Director Fees payable for
services rendered in a subsequent Plan Year. Notwithstanding the foregoing, the
Plan Administrator may, in its sole discretion, cancel a Participant's Election
Agreement with respect to the deferral of Director Fees for a Plan Year as the
result of a Participant's disability, as defined for purposes of Section 409A of
the Code, or other hardship to the extent such cancellation does not result in
an acceleration of a Participant's Account in violation of Section 409A of the
Code.


(f)    Notwithstanding Section 4.2(a), for the Year of Service commencing with
the 2017 shareholders meeting, an Election Agreement for Directors expected to
be eligible on such date shall be made by April 21, 2017.


ARTICLE 5


ACCOUNTS


5.1    Participant Accounts. The Plan Administrator shall establish an Account
in the name of each Participant. A Participant's Account shall be maintained by
the Plan Administrator in accordance with the terms of this Plan until all of
the Participant's Account has been distributed to a Participant or his or her
Beneficiary in accordance with the terms of the Plan.




-4-





--------------------------------------------------------------------------------




5.2    Investment Return. Each Account shall be deemed to bear an investment
return on all existing amounts and future contributions as if the Account were
invested in the manner elected by the Participant from a list of investment
funds determined by the Company, from the date of crediting, and income and
losses thereon, through the date of complete distribution of the Account. A
Participant may change his or her investment election as of the dates specified
by the Plan Administrator in accordance with the procedures specified by the
Plan Administrator. If a Participant does not elect a form of investment on the
Election Agreement, the Deferred Compensation will be invested in the default
manner stated on the Election Agreement. The Company shall have no obligation to
actually invest funds pursuant to a Participant's elections, and if the Company
does invest funds, a Participant shall have no rights to any invested assets
other than as a general unsecured creditor of the Company.


To the extent that Deferred Compensation represent Common Stock that was set by
the Board pursuant to the Non-Employee Directors Stock Plan or the Equity
Incentive Plan, such portion of the Deferred Compensation shall be credited to
the Participant's Account in the form of Common Stock Units and the Participant
cannot use an investment election to change the form of such portion of Deferred
Compensation. Subject to limitations set by the Plan Administrator, a
Participant can use an investment election to invest any other Deferred
Compensation into Common Stock Units that will be credited to his or her Account
and, when credited to such Common Stock Units, the Participant cannot use an
investment election to change the form of such portion of Deferred Compensation.
A Participant will not have any direct rights in any of the Common Stock Units
credited to an Account.


Accounts credited with Common Stock Units shall also be credited with any
dividends otherwise payable with respect to Common Stock.


"Common Stock Unit" means a unit available for award under the Plan which: (1)
upon payout shall entitle the Participant to receive from the Company for each
Common Stock Unit paid, a share of Common Stock, and (2) until settled or
forfeited, if applicable, shall entitle the Participant's Account to be credited
by the Company the equivalent of any cash dividend paid on Common Stock to which
the Participant would have been entitled if, on the date of grant of such Common
Stock Unit, the grantee of the Common Stock Unit had instead been granted a
share of Common Stock.


5.3    Valuation of Accounts. The value of an Account as of any Valuation Date
shall equal the value of the Participant's Account on the previous Valuation
Date, plus the amounts credited to such Account, less any payments debited to
such Account, plus the investment gain or loss deemed to be earned on such
Account in accordance with Section 5.2, through the Valuation Date.


ARTICLE 6


DISTRIBUTIONS


6.1    When Distribution Begins. Pursuant to an Election Agreement or Subsequent
Payment Election (as provided in Section 6.3), a Participant may designate that
an Account be paid (or commence to be paid) on his or her Separation from
Service or in a designated Plan Year in which falls an anniversary date that is
the first through the tenth anniversary of such Separation from Service. The
occurrence of such Separation from Service or the subsequent Plan Year in which
there is a permitted anniversary date shall constitute the Commencement Date for
such Account and such Account shall be paid in accordance with the process
described in Section 6.5. The Commencement Date and the form of payment pursuant
to Section 6.2 hereof selected on a Participant's first Election Agreement shall
apply to all Deferred Compensation, unless a change is made pursuant to Section
6.3, which will also be effective for all Deferred Compensation.


6.2    Manner of Payment. A Participant's Account shall be distributed in a lump
sum payment or annual installments, according to the Participant's Election
Agreement applicable to such Account. The Participant may elect to have annual
installment payments made over a 2 to 10 year payment period. If a Participant
elects installment payments but no payment period on the first Election
Agreement in effect, the annual installments will be made over ten years.
Installment payments shall be calculated and recalculated annually by
multiplying the


-5-





--------------------------------------------------------------------------------




balance credited to the Participant's Account (including any increase or
decrease resulting from payment of benefits and investment return) as of the
most recent Valuation Date by a fraction, the numerator of which is one and the
denominator of which is the remaining number of payments to be made to the
Participant.


6.3    Valid Election Agreement Changes. Notwithstanding anything provided in
Sections 6.1 or 6.2, a Participant may elect in the manner determined by the
Company (including, but not limited to, written form provided by the Plan
Administrator or other electronic medium, or any combination thereof) to change
the time or manner of payment of his or her Account (a "Subsequent Payment
Election"). The Subsequent Payment Election shall become irrevocable upon
receipt by the Plan Administrator and shall be made in accordance with the
following rules:


(a)    The Subsequent Payment Election may not take effect until at least twelve
(12) months after the date on which it is accepted by the Plan Administrator.
The Subsequent Payment Election most recently accepted by the Plan Administrator
and that satisfies the requirements of this Section 6.3 shall govern the payout
of the Account.


(b)    A Participant may make no more than two Subsequent Payment Elections to
change the manner of payment of his or her Account to a manner of payment
otherwise permitted under the Plan . Except in the event of the death of the
Participant, the payment of such Account will be delayed for a period of at
least five (5) years after the first day of the month that the Account would
otherwise have been paid under the Plan if such Subsequent Payment Election had
not been made (or, in the case of installment payments, at least five (5) years
from the first day of the month that the first installment payment was scheduled
to be made).


(c)    A Participant may elect to change the time of payment of his or her
Account to a time permitted under the Plan. Such Subsequent Payment Election
must be filed with the Plan Administrator at least twelve (12) months prior to
the first day of the month that the Account would otherwise have been paid under
the Plan (or, in the case of installment payments, at least twelve (12) months
from the first day of the month that the first installment payment was scheduled
to be made). On such Subsequent Payment Election, the Participant must delay the
payment date for a period of at least five (5) years after the first day of the
month that the Account would otherwise have been paid under the Plan (or, in the
case of installment payments, at least five (5) years from the first day of the
month that the first installment payment was scheduled to be made).


(d)    The Plan Administrator shall disregard any Subsequent Payment Election by
a Participant to the extent such election would result in an acceleration of the
time or schedule of any payment or amount scheduled to be paid under the Plan
within the meaning of Section 409A of the Code.


6.4    Minimum Distribution. Subject to Section 6.5, if at the time of a
Participant's Separation from Service or subsequent installment payment date,
the balance credited to the Participant's Account as of the most recent
Valuation Date is less than $10,000, then, notwithstanding any election made by
the Participant on his or her Election Agreement, the Participant's Account
shall be distributed in a lump sum payment.


6.5    Distribution Process.


(a)    Payments will commence to be paid: (a) either within the first 60 days of
a Participant's Separation from Service but not after December 31 of such Plan
Year or (b) during the first sixty days of a designated Plan Year in which falls
an anniversary date that is the first through the tenth anniversary of such
Separation from Service.


In the case of installment payments, all payments that follow the first payment
will be paid on a date during the first 60 days of each subsequent Plan Year.


(b)    Notwithstanding Section 6.5(a), if a Participant's Account is payable as
a result of the Participant's Separation from Service for any reason other than
the Participant's death and such Participant is a "specified employee" within
the meaning of Section 409A of the Code as of the date of his or her Separation
from


-6-





--------------------------------------------------------------------------------




Service (based on the methodology established by the Plan Administrator), such
Account shall begin to be paid on the first day of the seventh month following
the Participant's Separation from Service.


6.6    Death Benefits.


(a)    If a Participant dies prior to his or her Commencement Date with respect
to any Account, the date of the Participant's death will be determined to be the
Commencement Date with respect to such Account for distribution of benefits to
the Participant's Beneficiary. The distribution will be made in the form elected
by the Participant with respect to the Account and paid in accordance with the
process outlined in Section 6.5(a). If the Participant dies after his or her
Commencement Date, benefits will continue to be distributed from such Account to
the Beneficiary in the same manner as distributions were being made to the
Participant.


(b)    If a Participant is married at the time of his or her death, his or her
surviving spouse will be his or her Beneficiary unless his or her spouse has
consented in writing to the designation of another Beneficiary.


(c)    The Participant may change the Beneficiary Designation Form at any time
by signing and submitting a new Beneficiary Designation Form to the Plan
Administrator in the manner determined by the Company (including, but not
limited to, written form, or other electronic medium using a third-party
administrator, or any combination thereof); provided, however, that a married
Participant may not change his or her Beneficiary without the written consent of
his or her spouse.


(d)    If the Participant designates a trust as Beneficiary, the Plan
Administrator shall determine the rights of the trustee without responsibility
for determining the validity, existence or provisions of the trust. Further,
neither the Plan Administrator nor the Company shall have responsibility for the
application of sums paid to the trustee or for the discharge of the trust.


(e)    If no Beneficiary has been designated, distribution shall be made to the
Participant's spouse, or if none, to his or her children in equal shares, or if
none, to his or her parents in equal shares, or if none, to his or her estate.


6.7    Acceleration of Payment. To the extent permitted by Section 409A of the
Code, the Plan Administrator may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section. The provisions
of this Section are intended to comply with the exception to accelerated
payments under Treasury Regulation Section l .409A-3(j) and shall be interpreted
and administered accordingly.


(a)    The Plan Administrator may, in its sole discretion, accelerate the time
or schedule of a payment under the Plan to an individual other than the
Participant as may be necessary to fulfill a domestic relations order (as
defined in Section 4 l4(p)(l)(B) of the Code).


(b)    The Plan Administrator may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to the extent
necessary for any Federal officer or employee in the executive branch to comply
with an ethics agreement with the Federal government. Additionally, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to the extent reasonably necessary
to avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).


(c)    Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan at any time the Plan fails to meet the requirements of Section
409A of the Code. The payment may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of Section
409A of the Code.


-7-





--------------------------------------------------------------------------------




(d)    Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to reflect payment of state, local, or foreign tax obligations
arising from participation in the Plan that apply to an amount deferred under
the Plan before the amount is paid or made available to the participant (the
state, local, or foreign tax amount). Such payment may not exceed the amount of
such taxes due as a result of participation in the Plan. The payment may be made
in the form of withholding pursuant to provisions of applicable state, local, or
foreign law or by payment directly to the participant. Additionally, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to pay any income tax at source on
compensation as a result of such payment and to pay any additional income tax at
source imposed under the Code attributable to such additional compensation and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.


(e)    Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan where such payments occur as part of a settlement between the
Participant and the Company (or any entity which would be considered to be a
single employer with the Company under Section 4 l 4(b) or Section 414(c) of the
Code) of an arm's length, bona fide dispute as to the Participant's right to the
deferred amount.


(t)    Subject to Section 6.5(b) hereof, the Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Section 7.7 hereof.


(g)    Subject to Section 6.5(b) hereof, a payment may be accelerated upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.


Except as otherwise specifically provided in this Plan, including but not
limited to Section 4.2(e), this Section 6.7 and Section 7.7 hereof, the Plan
Administrator may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Section 409A of the
Code.


6.8    Delay of Payments. To the extent permitted under Section 409A of the
Code, the Plan Administrator may, in its sole discretion, delay payment under
any of the following circumstances, provided that the Plan Administrator treats
all payments to similarly situated Participants on a reasonably consistent
basis:


(a)    A Payment may be delayed where the Plan Administrator reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable law; provided that the delayed payment is made at the
earliest date at which the Plan Administrator reasonably anticipates that the
making of the payment will not cause such violation. For purposes of the
preceding sentence, the making of a payment that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not treated as a violation of applicable law.


(b)    A payment may be delayed upon such other events and conditions as the
Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.


6.9    Actual Payment Date. To the extent permitted by Section 409A of the Code
and if the Company (pursuant to the applicable plan administrator under the MRP)
takes action in a similar manner pursuant to the MRP to delay payment in the
event that it is not administratively possible pursuant to the equivalent
provision of Article VI under the MRP to make payment on the date (or within the
periods) specified or the making of the payment would jeopardize the ability of
the Company (or any entity which would be considered to be a single employer
with the Company under Section 4 l 4(b) or Section 414(c) of the Code) to
continue as a going concern, then the Plan Administrator shall take the same
action to delay payment under this Plan. Notwithstanding the foregoing, payment
must be made no later than the latest possible date permitted under Section 409A
of the Code.


-8-





--------------------------------------------------------------------------------




ARTICLE 7


ADMINISTRATION


7.1    Plan Administrator. The Compensation Committee, or its delegate or
delegates shall have the sole responsibility for the administration of the Plan
and is designated as Plan Administrator.


7.2    Appointment of Administrative Plan Administrator. The Compensation
Committee may delegate its duties as Plan Administrator to a Benefit Plans
Committee. The members of the Benefit Plans Committee shall be selected by the
Company. If a Benefit Plans Committee is appointed, it shall be the Plan
Administrator.


7.3    Powers of Plan Administrator. The Plan Administrator shall have the full
and exclusive power, discretion and authority to administer the Plan. The
determinations and decisions of the Plan Administrator are final and binding on
all persons. The Plan Administrator's powers shall include but shall not be
limited to, the power to:


(a)    Maintain records pertaining to the Plan.


(b)    Construe and interpret the terms and provisions of the Plan.


(c)    Establish procedures by which Participants may apply for benefits under
the Plan and appeal a denial of benefits.


(d)    Determine the rights under the Plan of any Participant applying for or
receiving benefits.


(e)    Administer the claims procedure provided in this Article.


(f)    Perform all acts necessary to meet the reporting and disclosure
obligations imposed by the Employee Retirement Income Security Act of 1974
("ERISA"), if applicable.


(g)    Delegate specific responsibilities for the operation and administration
of the Plan to such employees or agents as it deems advisable and necessary.


In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.


7.4    Limitation of Liability. The Plan Administrator, the Company, and its
officers and Board shall not be liable for any act or omission relating to their
duties under the Plan, unless such act or omission is attributable to their own
willful misconduct or lack of good faith.


7.5    Claims Procedures.


(a)    All claims under the Plan shall be directed to the attention of the Plan
Administrator. Any Participant or Beneficiary whose application for benefits or
other claim under the Plan has been denied, in whole or in part, shall be given
written notice of the denial by the Plan Administrator within sixty (60) days
after the receipt of the claim. The notice shall explain that the Participant or
Beneficiary may request a review of the denial and the procedure for requesting
review. The notice shall describe any additional information necessary to
perfect the Participant's or Beneficiary's claim and explain why such
information is necessary. If a Participant or Beneficiary does not receive a
written response to a claim within sixty (60) days after receipt of the claim by
the Plan Administrator, the claim will be deemed to be denied.


(b)    A Participant or Beneficiary may make a written request to the Plan
Administrator for a review of any denial of claims under this Plan. The request
for review must be in writing and must be made within


-9-





--------------------------------------------------------------------------------




sixty (60) days after the mailing date of the notice of denial or the deemed
denial. The request shall refer to the provisions of the Plan on which it is
based and shall set forth the facts relied upon as justifying a reversal or
modification of the determination being appealed.


(c)    A Participant or Beneficiary who requests a review of denial of claims in
accordance with this claims procedure may examine pertinent documents and submit
pertinent issues and comments in writing. A Participant or Beneficiary may have
a duly authorized representative act on his or her behalf in exercising his or
her right to request a review and any other rights granted by this claims
procedure. The Plan Administrator shall provide a review of the decision denying
the claim within sixty (60) days after receiving the written request for review.
If a Participant or Beneficiary does not receive a written response to a request
for a review within the foregoing time limit, such request will be deemed to be
denied. A decision by the Plan Administrator for review shall be final and
binding on all persons.


7.6    Withholding of Taxes. Subject to Section 6.7 hereof, to the extent
required by the law in effect at the time payments are made, the Company may
withhold or cause to be withheld from any amounts deferred or payable under the
Plan all federal, state, local and other taxes as shall be legally required. The
Company shall have the right in its sole discretion to (i) require a Participant
to pay or provide for payment of the amount of any taxes that the Company may be
required to withhold with respect to amounts that the Company credits to a
Participant's Account or (ii) deduct from any amount of Director Fees payable to
the Participant the amount of any taxes that the Company may be required to
withhold with respect to amounts that the Company credits to a Participant's
Account.


7.7    Distributions Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant's Account shall be paid to
the Participant or his or her Beneficiary on the dates on which the Participant
or his or her Beneficiary would otherwise receive payments hereunder without
regard to the termination of the Plan. Notwithstanding the preceding sentence,
and subject to Section 6.5(b) hereof:


(a)    If the Company (pursuant to the applicable plan administrator under the
MRP) takes action pursuant to Section 7.7(a), 7.7(b), or 7.7(c) of the MRP to
terminate the MRP subject to the conditions therein, then the Plan Administrator
shall take the same action with respect to this Plan.


(b)    Other Events. If the Company takes action pursuant to Section 7.7(d)
[shown as a second Section 7.7(a)] of the MRP to terminate the Plan, then the
Plan Administrator shall take the same action with respect to this Plan.


(c)    In addition to the other provisions of this Section 7.7, the Board shall
have the authority, in its sole discretion, to terminate the Plan and pay each
Participant pursuant to the terms of and in the same manner as permitted by
Section 7.7 of the MRP.


7.8    Compliance with Section 409A of the Code.


(a)    It is intended that the Plan comply with the provisions of Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be paid or made available to
Participants or his or her Beneficiaries. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and the Plan
Administrator shall not take any action that would be inconsistent with such
intent.


(b)    Although the Plan Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the Board, nor the Plan Administrator (nor its designee)
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by any Participant, Beneficiary or other taxpayer as a result of
the Plan.


(c)    Any reference in this Plan to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S.


-10-





--------------------------------------------------------------------------------




Department of Treasury or the Internal Revenue Service. For purposes of the
Plan, the phrase "permitted by Section 409A of the Code," or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Participant or Beneficiary
under Section 409A(a)(l) of the Code.


ARTICLE 8


MISCELLANEOUS
8.1    Unfunded Plan.


(a)    The Plan shall be an unfunded plan maintained by the Company. The Company
is not required to set aside, earmark or entrust any fund or money with which to
pay its obligations under this Plan or to invest in any particular investment
vehicle and may change investments of Company assets at any time.


(b)    All benefits under this Plan shall be paid by the Company from its
general assets, which assets shall, at all times, remain subject to the claims
of the Company's creditors. Neither Participants, their Beneficiaries nor their
legal representatives shall have any right, other than the right of an unsecured
general creditor, against the Company in respect of any portion of a
Participant's Account and shall have no right, title or interest, legal or
equitable, in or to any asset of the Company.


8.2    Spendthrift Provision. The Plan shall not in any manner be liable for or
subject to the debts or liabilities of any Participant or Beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge
or encumbrance, whether voluntary or involuntary, except as provided in Section
6.7(a) relating to qualified domestic relations orders. Any assignment,
alienation, pledge or encumbrance of benefits shall be void and will not be
recognized by the Company except to the extent required by law. With respect to
a qualified domestic relations order, a separate Account shall be established
for the alternate payee in accordance with such order, with such Account
immediately distributed to the alternate payee.


8.3    Employment Rights. The existence of the Plan shall not grant a
Participant any legal or equitable right to continue as a Director nor affect
the right of the Company to discharge a Participant.


8.4    Amendment or Termination. Kelly Services, Inc. reserves the right to
amend, terminate or freeze the Plan, in whole or in part, at any time by action
of its Board, and the Committee reserves the right to amend or modify the Plan
with respect to administrative matters at any time without prior notice by
action of the Committee. Moreover, the Committee may amend the Plan at any time
in its sole discretion to ensure that the Plan complies with the requirements of
Section 409A of the Code or other applicable law; provided, however, that such
amendments, in the aggregate, may not materially increase the benefit costs of
the Plan. In no event shall any such action by the Board or Committee adversely
affect any Participant or Beneficiary who has an Account, or result in any
change in the timing or manner of payment of the amount of any Account (except
as otherwise permitted under the Plan), without the consent of the Participant
or Beneficiary, unless the Board or the Committee, as the case may be,
determines in good faith that such action is necessary to ensure compliance with
Section 409A of the Code. To the extent permitted by Section 409A of the Code,
the Committee may, in its sole discretion, modify the rules applicable to
Election Agreements and Subsequent Payment Elections to the extent necessary to
satisfy the requirements of the Uniformed Service Employment and Reemployment
Rights Act of 1994, as amended, 38 U.S.C. 4301-4334.


8.5    No Fiduciary Relationship Created. Nothing contained in this Plan, and no
action taken pursuant to the provisions of this Plan, shall create or be deemed
to create a fiduciary relationship between the Company or Plan Administrator and
any Participant, Beneficiary or any other person.


8.6    Obligations to Employer. If a Participant becomes entitled to a
distribution under the Plan and if at such time the Participant has outstanding
any debt, obligation, or other liability representing an amount owing to the
Company that has been presented to the Plan Administrator within twelve (12)
months after the Participant's Separation from Service, then, subject to the
requirements of Section 409A of the Code (including the delay of


-11-





--------------------------------------------------------------------------------




payments required under Section 6.5(b)), the Plan Administrator may offset such
amount owed to it against the amount otherwise distributable.


8.7    Receipt of Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Plan Administrator, the Company and
any of their officers, directors, shareholders, employees or agents. The Plan
Administrator may require a Participant or Beneficiary, as a condition precedent
to a payment from the Plan, to execute a release. The Plan Administrator shall
provide such release within 10 days after the Commencement Date and the
Participant must return such release to the Plan Administrator within 50 days
after the Commencement Date.


8.8    No Warranty or Representation. The Company makes no warranty or
representation regarding the effect of deferrals made or benefits paid under
this Plan for federal, state or local tax purposes.


8.9    Construction. Wherever the context of the Plan dictates, words used in
the plural shall be read as the singular and the singular as the plural.


8.10    Governing Law. The provisions of the Plan shall be governed by the laws
of the State of Michigan.


8.11    Counterparts. This Plan may be signed in any one or more counterparts
each of which together shall constitute one instrument.


8.12    Expenses. Subject to Section 409A of the Code (including the delay of
payments required under Section 6.5(b)), the Company may elect to debit a
Participant's Account for the expenses of administration of the Plan, including
the expenses of the Plan Administrator and the fees of any trustee.


IN WITNESS WHEREOF, the Company has amended and restated this Plan on this 7th
day of August, 2017.


 
KELLY SERVICES, INC.
 
 
 
/s/ James Polehna
 
By: James Polehna, Corporate Secretary





    












4813-8632-3789 .7






-12-



